DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 30-46 are pending, of which all pending claims are rejected.

Election/Restrictions     
Applicant's election of claims 30-46 with traverse in the reply filed on 10/28/2021, is acknowledged.  The traversal is on the ground(s) that the applicant asserts that there is no undue search burden on the Office.  The applicant argues that “It is respectfully submitted that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that “if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions” (emphasis added). It is respectfully submitted that this policy should apply in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office”.
This is not found persuasive because the inventions are in each group I, II, III and IV are distinct, each from the other requires separate search and are classified in different classes which is explained in detail in the last office action. The search and examination of the claimed invention of this entire application cannot be made without serious burden. Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.


Claims 47-73 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-35 and 38-44  are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2008/0281891 A1) in view of Bohley et al. (US 5,041,831), (Hereinafter Carroll-Bohley).

Regarding claim 30, Carroll teaches, an encoding (Carroll: ‘embodiments of the invention can be used in the implementation of rate-convolutional encoders,’ [0029]) method, comprising: …..based on a binary progression sequence (Carroll: ‘a binary progression such as 1, 2, 4, 8, . . , N, where N is the number of signal values needed to achieve the desired signal quality’ [0030]); and  encoding input data (Carroll: ‘The coarse block diagram of FIG. 1 shows the input of binary coded values’ [0032]) based on the one or more enable signals to generate a coded signal (Carroll: ‘improved binary coded signal’ [0033] & [Fig.2, block 205).  
Carroll does not explicitly disclose, generating one or more enable signals…
However, Bohley teaches in an analogous art, ‘one or more enable signal generation’ (Col.10, Lines 53-55) the operation of counter 504 generates the enable signals necessary for BRM element 516 on FIG. 8 to generate a combined rate/width modulated signal on path 519. (Col.10, Lines 34-37) In generating the enable signals on conductors E0 through E15, the 16 bit synchronous binary counter 504 responds to the DACCLK/2 signal on path 602 and sequences through its operative states (see also Fig.5, blocks 504-504; Figs. 6-7,14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine Carroll’s teachings of ‘parallel computations to enhance signal quality’ with Bohley’s teaching of ‘enable signal generation’ to provide a digital to analog converter of an indirect type that receives a binary pattern of data bits, processes the bits and generates an output signal comprising a series of pulses modulated in accordance with the binary value of the bits. By doing to, the provided converter embodies a plurality of converters on a single chip with the different converters being capable of being operated by digital input signals having differing numbers of bits.

Regarding claim 31, Carroll-Bohley teaches, the encoding method according to claim 30, further comprising generating the binary progression sequence (Carroll: ‘binary progression sequence’ [0030]) based on an incrementing binary count value (Carroll: ‘binary counter’ [0068]).  

Regarding claim 32, Carroll-Bohley teaches, the encoding method according to claim 30, wherein the binary progression sequence comprises incrementing multibit binary values (Carroll: ‘increment binary values’ [0077,0052, 0068]).  

Regarding claim 33, Carroll-Bohley teaches, the encoding method according to claim 32, wherein the incrementing multibit binary values comprise a log2 (N) bit size, where N is a code size of the coded signal (Carroll: ‘binary signal progression; N signal values’ [0030,0045]).  

claim 34, Carroll-Bohley teaches, the encoding method according to claim 30, wherein the generating the one more enable signals comprises preforming one or more logical AND operations on one or more bit values of the binary progression sequence (Bohley: ‘logical gating circuitry AND and OR gates’ [Figs. 7-8]).  

Regarding claim 35, Carroll-Bohley teaches, the encoding method according to claim 30, wherein encoding the input data is further based on a valid control signal indicative of a valid clock cycle (Carroll: ‘clock cycle’ [0069-0070; 0059]).  

Regarding claim 38, Carroll-Bohley teaches, a non-transitory computer-readable storage medium with an executable program stored thereon, when executed, causes a processor to perform the method of claim 30 (Carroll: ‘execute real-time processing or computing’ [0027]).  

Regarding claim 39, Carroll teaches, an encoder (Carroll: ‘embodiments of the invention can be used in the implementation of rate-convolutional encoders,’ [0029]), comprising: a binary counter configured to generate binary count values (Carroll: ‘binary counter’ [0068]); …based on the binary count values and a binary progression sequence (Carroll: ‘a binary progression such as 1, 2, 4, 8, . . . , N, where N is the number of signal values needed to achieve the desired signal quality’ [0030]); and one or more output registers configured to encode input data (Carroll: ‘The coarse block diagram of FIG. 1 shows the input of binary coded values’ [0032])  based on the one or more enable signals to generate a coded signal (Carroll: ‘improved binary coded signal’ [0033] & [Fig.2, block 205).   
Carroll does not explicitly disclose, a decode enable generator configured to generate one or more enable signals
However, Bohley teaches in an analogous art, ‘one or more enable signal generation’ (Col.10, Lines 53-55) the operation of counter 504 generates the enable signals necessary for BRM element 516 on FIG. 8 to generate a combined rate/width modulated signal on path 519. (Col.10, Lines 34-37) In generating the enable signals on conductors E0 through E15, the 16 bit synchronous binary counter 504 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine Carroll’s teachings of ‘parallel computations to enhance signal quality’ with Bohley’s teaching of ‘enable signal generation’ to provide a digital to analog converter of an indirect type that receives a binary pattern of data bits, processes the bits and generates an output signal comprising a series of pulses modulated in accordance with the binary value of the bits. By doing to, the provided converter embodies a plurality of converters on a single chip with the different converters being capable of being operated by digital input signals having differing numbers of bits.

Regarding claim 40, Carroll-Bohley teaches, the encoder according to claim 39, wherein the binary counter is further configured to generate the binary count values based on a clock signal (Bohley: ‘clock signal DACCLK’ [Figs. 5-6]).  

Regarding claim 41, Carroll-Bohley teaches, the encoder according to claim 39, wherein the binary progression sequence comprises incrementing multibit binary values (Carroll: ‘incrementing binary progression sequence’ [0030]).  

Regarding claim 42, Carroll-Bohley teaches, the encoder according to claim 41, wherein the incrementing multibit binary values comprise a log (N) bit size, where N is a code size of the coded signal (Carroll: ‘binary signal progression; N signal values’ [0030,0045]).  

Regarding claim 43, Carroll-Bohley teaches, the encoder according claim 41, wherein: the decode enable generator comprise one or more logical AND gates; and the decode enable generator is configured to preform one or more logical AND operations, using the one or more logical AND gates, on the binary count values and one or more bit values of the incrementing multibit binary values of the binary progression sequence to generate the one more enable signals (Bohley: ‘logical gating circuitry AND and OR gates’ [Figs. 7-8]).

Regarding claim 44, Carroll-Bohley teaches, the encoder according to claim 39, wherein the one or more output registers are further configured to encode the input data based on a valid control signal indicative of a valid clock cycle (Carroll: ‘clock cycle’ [0069-0070;0059]).

Claims 36-37 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2008/0281891 A1) in view of Bohley et al. (US 5,041,831) and further in view of Wu et al. (US 2018/0076923 A1), (Hereinafter Carroll-Bohley-Wu).

Regarding claim 37, Carroll does not explicitly disclose, the encoding method according to claim 30, wherein the encoding method comprises a space complexity of O(N), where N is a code size of the coded signal.  
However, Wu teaches in an analogous art, [0018] FIG. 1 illustrates an example design 100 with M=4 in accordance with an implementation of the present disclosure. Example design 100 is an illustrative and non-limiting example of combined coding for efficient codeblock extension. The size-N/M subcodes shown in FIG. 1 may be Polar subcodes or other types of subcodes (e.g., turbo code, LDPC code or TBCC). Example design 100 combines channel polarization and coding scheme(s) (e.g., Polar code, turbo code, LDPC code and/or TBCC), which can effectively cover smaller codeblock sizes, to generate a coding that can effectively cover larger codeblock sizes while realizing maximal reuse of the smaller codeblock decoder(s) at relatively smaller cost. For instance, in the example shown in FIG. 1, for hybrid size-N/M SCL and size-M SC decoding, the space complexity can be reduced from O(LN) to O(LN/M+N).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Carroll-Bohley’s teachings of ‘parallel computations to enhance signal quality, and enable signal generation’ with Wu’s teaching of ‘polar coding space complexity’ to provide a method which can effectively cover smaller codeblock sizes. By doing so it generates a coding that can effectively cover larger codeblock sizes while realizing maximal reuse of the smaller codeblock decoder(s) at relatively smaller cost.

Regarding claim 36, Carroll-Bohley-Wu teaches, the encoding method according to claim 30, wherein coded signal is a Polar Coded signal (Wu: ‘Polar code encoding’ [0020, 0022-0026]).  

Regarding claim 45, Carroll-Bohley-Wu teaches, the encoder according to claim 39, wherein coded signal is a Polar Coded signal (Wu: ‘Polar code encoding’ [0020, 0022-0026]).   

Regarding claim 46, Carroll-Bohley-Wu teaches, the encoder according to claim 39, wherein the encoder has a space complexity of O(N), where N is a code size of the coded signal (Wu: space complexity  [0018]).  


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Lewis (US 2006/0104405 A1) teaches a high speed binary counter includes a counting first flip-flop for each binary bit, a single AND gate for each lower order binary bit beyond B0 and B1, and at least two AND gates for each higher order binary bit. The counter also includes an input factor delay second flip-flop. The counter is further provided with a mechanism for redundant least significant terms for lesser order bits.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112